 

Red Mountain Resources, Inc. 10-K [rmr-10k_063015.htm] 

Exhibit 10.12

 

 

FIFTH AMENDMENT TO SENIOR FIRST LIEN SECURED CREDIT AGREEMENT
AND WAIVER

BY AND AMONG

INDEPENDENT BANK,

as Lender

AND

RED MOUNTAIN RESOURCES, INC.

CROSS BORDER RESOURCES, INC.

BLACK ROCK CAPITAL, INC.

RMR OPERATING, LLC,

 

as Borrowers

 

 

Effective
JUNE 30, 2015

 

 

 

 

 

 

 

FIFTH AMENDMENT TO SENIOR FIRST LIEN SECURED CREDIT AGREEMENT AND WAIVER

This FIFTH AMENDMENT TO SENIOR FIRST LIEN SECURED CREDIT AGREEMENT AND WAIVER
(this “Agreement”) is made effective, but not necessarily executed on, the 30th
day of June, 2015 (the “Effective Date”), by and among INDEPENDENT BANK, a Texas
banking association, as lender under the Senior First Lien Secured Credit
Agreement (the “Lender”), and RED MOUNTAIN RESOURCES, INC., a Texas corporation,
CROSS BORDER RESOURCES, INC., a Nevada corporation, BLACK ROCK CAPITAL, INC., an
Arkansas corporation, and RMR OPERATING, LLC, a Texas limited liability company
(the four entities immediately preceding, collectively, the “Borrowers”).

W I T N E S S E T H:

WHEREAS, the Borrowers and the Lender are parties to that certain Senior First
Lien Secured Credit Agreement, dated February 5, 2013, among the Borrowers and
the Lender (as amended by that certain Amendment and Consent dated July 19,
2013, that certain Amendment and Waiver dated September 12, 2013, that certain
Third Amendment to First Lien Secured Credit Agreement and Waiver dated
effective as of March 1, 2015, and that certain Fourth Amendment to Senior First
Lien Secured Credit Agreement dated as of April 21, 2015, the “Credit
Agreement”); and

WHEREAS, the parties desire to affinn the amount of the Borrowing Base and the
Commitment and increase the amount of the Monthly Commitment Reductions, and the
Borrowers have requested that the Lender waive any default or right to exercise
any remedy as a result of the Borrowers having failed to be in compliance with
the requirements of Section 6.18 and Section 6.21 of the Credit Agreement, and
Lender has agreed to do so as provided in this Agreement; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS AND INTERPRETATION

1.1

Terms Defined Above. As used in this Agreement, each of the terms “Agreement,”
“Borrowers,” “Lender” and “Credit Agreement” shall have the meaning assigned to
such term hereinabove.

1.2

Terms Defined in Agreement. Each term defined in the Credit Agreement and used
herein without definition shall have the meaning assigned to such term in the
Credit Agreement, unless expressly provided to the contrary.

1.3

References. References in this Agreement to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Agreement, unless expressly stated to the contrary. References in this Agreement
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow, “ “hereof,”
“hereunder” and words of similar import shall be to this Agreement in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Specific enumeration herein shall not exclude
the general and, in such regard, the terms “includes” and “including” used
herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Agreement to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Agreement to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form. References in

 

 



Fifth Amendment to Senior First Lien Secured Credit Agreement and Waiver1 

 

 

this Agreement to amendments and other contractual instruments shall be deemed
to include all exhibits and appendices attached thereto and all subsequent
amendments and other modifications to such instruments, but only to the extent
such amendments and other modifications are not prohibited by the terms of this
Agreement. References in this Agreement to Persons include their respective
successors and permitted assigns.

1.4

Articles and Sections. This Agreement, for convenience only, has been divided
into Articles and Sections; and it is understood that the rights and other legal
relations of the parties hereto shall be determined from this instrument as an
entirety and without regard to the aforesaid division into Articles and Sections
and without regard to headings prefixed to such Articles or Sections.

1.5

Number and Gender. Whenever the context requires, reference herein made to the
single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

ARTICLE II
AMENDMENTS

2.1

Amendment Section 1.01 of the Credit Agreement. The term “Fifth Amendment” is
hereby added to and made a part of Section 1.01 of the Credit Agreement and
shall read as follows:

“‘Fifth Amendment’ means that certain Fifth Amendment to Senior First Lien
Secured Credit Agreement and Waiver dated effective as of June 30, 2015, between
Borrowers and Lender.”

2.2

Amendment to Section 2.02 of the Credit Agreement. Section 2.02(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(a)

Borrowing Base. The Borrowing Base in effect as of the date of the Fifth
Amendment is $12,400,000.00 and the initial Monthly Commitment Reduction is
$125,000.00. The Monthly Commitment Reduction shall apply on July 1, 2015, and
on the first date of each calendar month thereafter until redetermined as set
forth in this Section 2.02. Such Borrowing Base and the Monthly Commitment
Reduction shall remain in effect until the next redetermination made pursuant to
this Section 2.02. The Borrowing Base and Monthly Commitment Reduction shall be
determined in accordance with the standards set forth in Section 2.02(d) and is
subject to periodic redetermination pursuant to Sections 2.02(b) and 2.02(c).”

ARTICLE III
WAIVER

3.1

Agreement. The Lender waives any Default, Event of Default or right to exercise
any remedy as a result of the failure by the Borrowers to be in compliance with
the following:

 

 

Fifth Amendment to Senior First Lien Secured Credit Agreement and Waiver2 

 

 

(a)

the requirements of Section 6.18 of the Credit Agreement with respect to the
permitted ratio of consolidated current assets to consolidated current
liabilities of Borrowers for the fiscal quarter ended December 31, 2014; and

(b)

the requirements of Section 6.21 of the Credit Agreement with respect to the
trade payables or other accounts payable of Borrowers that may be past due for
more than 90 days for the fiscal quarter ended December 31, 2014 and the fiscal
quarter ended March 31, 2015.

3.2

Limitation on Agreement. Except for the waivers set forth above in this Article
III, nothing contained herein shall otherwise be deemed a consent to any
violation of, or a waiver of compliance with, any term, provision or condition
set forth in any of the Loan Documents or a consent to or waiver of any other or
future violations, breaches, Defaults or Events of Default. The waivers set
forth above in this Article III are made only with respect to the specific
fiscal quarter(s) set forth above and shall not apply to any other periods.

ARTICLE IV
RATIFICATION, REPRESENTATION, AND ACKNOWLEDGMENT

4.1

Ratifications. The terms and provisions set forth in this Agreement shall modify
and supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Agreement,
the terms and provisions of the Credit Agreement and the other Loan Documents
are ratified and confirmed and shall continue in full force and effect.
Borrowers agree that the Credit Agreement, as amended hereby, and the other Loan
Documents continue to be legal, valid, binding obligations of Borrowers
enforceable against Borrowers in accordance with their respective terms.

4.2

Renewal and Extension of Security Interests and Liens. Borrowers hereby renew
and affirm the liens and security interests created and granted in the Loan
Documents. Borrowers agree that this Agreement shall in no manner affect or
impair the liens and security interests securing the Obligations, and that such
liens and security interests shall not in any manner be waived, the purposes of
this Agreement being to modify the Credit Agreement as herein provided, and to
carry forward all liens and security interests securing same, which are
acknowledged by Borrowers to be valid and subsisting.

4.3

Representations and Warranties. Borrowers hereby represent and warrant to Lender
as follows:

(a)

the execution, delivery and performance of this Agreement and any and all other
Loan Documents executed and delivered in connection herewith have been
authorized by all requisite corporate and limited liability company action on
the part of Borrowers, as applicable, and do not and will not conflict with or
violate any provision of any applicable laws, rules, regulations or decrees, the
Governing Agreements of any Borrower, or any agreement, document, judgment,
license, order or permit applicable to or binding upon any Borrower or its
assets. No consent, approval, authorization or order of, and no notice to or
filing with, any court or governmental authority or third person is required in
connection with the execution, delivery or performance of this Agreement or to
consummate the transactions contemplated hereby;

(b)

the representations and warranties contained in the Credit Agreement, as amended
hereby, and the other Loan Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof, except to the extent such representations and warranties relate to an
earlier date;

 

 

Fifth Amendment to Senior First Lien Secured Credit Agreement and Waiver3 

 

 

(c)

each Borrower is in compliance in all material respects with all covenants and
agreements contained in the Credit Agreement, as amended hereby, and the other
Loan Documents to which it is a party;

(d)

as of the date of this Agreement the unpaid principal balance of the Note is
$12,400,000.00, and such amount is unconditionally owed by Borrowers to Lender
without offset, defense or counterclaim of any kind or nature whatsoever;

(e)

as of the date of this Agreement, the amount of the Commitment is Twelve Million
Four Hundred Thousand and No/100 Dollars ($12,400,000.00), which amount is
subject to Monthly Commitment Reductions and termination pursuant to Article VII
of the Credit Agreement;

(f)

as of the date of this Agreement, the Letter of Credit Exposure is $0; and

(g)

notwithstanding any provision in this Agreement, the Credit Agreement, or any
Mortgage to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definition of
“Mortgaged Property,” (as defined in the Mortgages) and no Building or
Manufactured (Mobile) Home is encumbered by any Mortgage. As used herein, “Flood
Insurance Regulations” shall mean (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statutes thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001 et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

ARTICLE V
CONDITIONS PRECEDENT

5.1

Conditions. The effectiveness of this Agreement is subject to the satisfaction
of the following conditions precedent, unless specifically waived in writing by
Lender:

(a)

Lender shall have received the following documents, each in form and substance
satisfactory to Lender:

(i)

this Agreement, duly executed by Borrowers; and

(ii)

Resolutions of the Board of Directors (or other governing body) of each Borrower
certified by the Secretary or an Assistant Secretary (or other custodian of
records of each Borrower) which authorize the execution, delivery, and
performance by each Borrower of this Agreement and the other Loan Documents to
be executed in connection herewith.

(b)

The representations and warranties contained in the Credit Agreement, as amended
hereby, and in each other Loan Document shall be true and correct as of the date
hereof, as if made on the date hereof, except to the extent such representation
and warranties relate to an earlier date;

(c)

No Event of Default shall have occurred and be continuing and no Default shall
exist, unless such Event of Default or Default has been specifically waived in
writing by Lender; and

 

 

Fifth Amendment to Senior First Lien Secured Credit Agreement and Waiver4 

 

 

(d)

All corporate proceedings taken in connection with the transactions contemplated
by this Agreement and all documents, instruments and other legal matters
incident thereto, shall be satisfactory to Lender and its legal counsel.

ARTICLE VI
MISCELLANEOUS

6.1

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.

6.2

Rights of Third Parties. Except as provided in Section 4.1, all provisions
herein are imposed solely and exclusively for the benefit of the parties hereto.

6.3

Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument and
shall be enforceable upon the execution of one or more counterparts hereof by
each of the parties hereto. In this regard, each of the parties hereto
acknowledges that a counterpart of this Agreement containing a set of
counterpart execution pages reflecting the execution of each party hereto shall
be sufficient to reflect the execution of this Agreement by each necessary party
hereto and shall constitute one instrument.

6.4

Integration. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT HEREOF. ALL PRIOR UNDERSTANDINGS, STATEMENTS
AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF ARE
SUPERSEDED BY THIS AGREEMENT.

6.5

Invalidity. IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN
THIS AGREEMENT SHALL FOR ANY REASON BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AGREEMENT.

6.6

Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICT OF LAWS.

6.7

RELEASE. BORROWERS ACKNOWLEDGE THAT THEY HAVE NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF THEIR LIABILITY TO REPAY THE
OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
THE LENDER. BORROWERS VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE
THE LENDER, ITS PREDECESSORS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES, SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AGREEMENT IS EXECUTED, WHICH THE BORROWERS MAY NOW OR HEREAFTER
HAVE AGAINST THE LENDER, ITS PREDECESSORS, AGENTS, DIRECTORS, OFFICERS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF

 

 

Fifth Amendment to Senior First Lien Secured Credit Agreement and Waiver5 

 

 

WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY OF THE OBLIGATIONS, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT.

(Signatures appear on following pages)

 

 

Fifth Amendment to Senior First Lien Secured Credit Agreement and Waiver6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers, to be
effective as of the Effective Date.

  LENDER:       INDEPENDENT BANK,   a Texas banking corporation              
By: /s/ John Davis     John Davis     Executive Vice President              
BORROWER:         RED MOUNTAIN RESOURCES, INC.,   a Texas corporation        
By: [image_001.jpg]     Alan W. Barksdale     President & Chief Executive
Officer         CROSS BORDER RESOURCES, INC.,   a Nevada corporation       By:
[image_002.jpg]     Kenneth Lamb     Chief Accounting Officer         BLACK ROCK
CAPITAL, INC.,   an Arkansas corporation         By: [image_001.jpg]     Alan W.
Barksdale     President         RMR OPERATING, LLC,   a Texas limited liability
company               By: [image_001.jpg]     Alan W. Barksdale     President

 

 



Fifth Amendment to Senior First Lien Secured Credit Agreement and
WaiverSignature Page